Eager, J. (dissenting in part).
I would modify rather than reverse the judgment appealed from.
The provisions of the Alcoholic Beverage Control Law were not intended to be applied to prohibit a resident, while traveling outside the United States, from purchasing and thereupon bringing or shipping into this State reasonable quantities of alcoholic beverages for his own personal use and consumption. (See People v. Ryan, 274 N. Y. 149. Also, same case, unpublished opinion, Nolan, J., Special Term, Westchester County, Feb. 27, 1936. See, also, State Liquor Authority Bulletin No. 263 of July 20, 1954.) One gallon or less of such beverages, so purchased and shipped into the State to the purchaser as consignee is duty and tax free (see U. S. Code, tit. 19, § 1201, par. 1798 [1938]; Tax Law, § 424, subd. 1, par. [f]; § 420, subd. 4; see, also, N. Y. State Dept. Taxation and Finance Release No, 56, June 7,1936, Prentice-Hall, N. Y. State Tax Service, 1141,320.5) and the same may be lawfully received and transported from ship arrival point here to consignee’s address by plaintiffs who are the holders of permits from the State Liquor Authority for transporting liquors as common carriers within the State. (Alcoholic Beverage Control Law, § 116; People v. Ryan, supra; Matter of Wylegala v. Railway Express Agency, Inc., 177 Misc. 1071, affd. 264 App. Div. 937.)
It is true, however, as pointed out in the majority opinion, that the solicitation in this State, by means of advertising, circulars or publications of any kind, or through travel or other agents, of orders, for the purchase of intoxicating liquors in any quantity by unlicensed persons from sources outside the State to be delivered in the State, is in violation of the Alcoholic Beverage Control Law (§ 3, subd. 28; § 93, subd. 1; § 102, subd. 1, pars, [a], [b]).
*39Notwithstanding plaintiffs’ claim to the contrary, the matter of alleged illegal advertising and solicitation for orders for liquor to be purchased abroad and the plaintiffs’ activities in connection therewith are before the court. Annexed to and made a part of the complaint in this action are the complaints in certain actions by the People of the State of New York against' these plaintiffs and others, and such complaints specifically allege and seek to restrain the alleged illegal advertising and order-soliciting activities of the defendants in such actions. It is true that the plaintiffs in this action did not expressly pray for a declaration as to the legality of such activities and of plaintiffs’ connection therewith. The defendants, however, by their answer herein did affirmatively allege as a separate defense that, as appeared by the said complaints in the other pending actions, the ‘‘ plaintiffs, together with others, have been and are engaging in acts and conduct in violation of subdivisions 1(a) and 1(b) of § 102 of said Alcoholic Beverage Control Law and defendants did pray for judgment declaring “that plaintiffs are engaged in acts and conduct in violation ’ ’ of said subdivisions and that the statute is not subject to the objections, constitutional or otherwise, alleged in the complaint.
It further appears from the affidavits and exhibits submitted that certain persons and agencies are in fact engaged in unlawful activities in the matter of the advertising and the solicitation of orders for the purchase of liquor outside the State and to be shipped into the State. Further, it appears that the same results in the improper purchase and bringing into the State of liquor not intended for the personal use of the particular purchaser. The full nature and extent of the alleged illegal activities and transactions and the plaintiffs’ connection therewith are, however, disputed. We do not have the right, on this application for summary judgment, on the record here, to find or assume that the plaintiffs as principals or as agents are responsible for the illegal activities and transactions complained of by defendants and the People of the State of New York. The matter of a full and proper declaration and adjudication with respect to the issues of fact and law involved should await the trial of this action and of the other pending actions. In the meantime, as long as plaintiffs hold permits issued by the State Liquor Authority, they are entitled to be protected in their respective rights, pursuant to such permits, to render transportation services incidental to legitimate foreign purchases by residents, while absent from the United States, of liquors for their personal use in this State.
*40Where the court assumes jurisdiction of a declaratory judgment action, it should dispose of all issues between the parties and should make a full and complete declaration, disposing of all questions of right, status or other legal relations encountered in adjudicating the controversy. (26 C. J. S., Declaratory Judgments, §§ 160, 161.) Here under the rule provisions now applicable to the motion for summary judgment (CPLR 3212, subds. [e], [g]), judgment may be rendered declaring the rights of the parties insofar as the facts are undisputed, with a remission for a trial for the purpose of the determination of and a declaration upon those issues which cannot be properly resolved on the present record.
The first decretal paragraph of the judgment herein should be modified to declare that Bulletin Ño. 359 is not lawfully applicable to a purchase of alcoholic beverages of one gallon or less by a resident of the State of New York where the order for the beverages is not given or solicited within the State, where the purchase is made by him while outside the United States for his personal use and consumption and where the beverages are shipped to him as consignee within the State. The second decretal paragraph of the judgment may stand, to wit, the adjudication declaring that said Bulletin No. 359 shall remain applicable to any shipment of alcoholic beverages brought into the State by any person for sale to others, all as more fully adjudicated by the said second decretal paragraph. The injunctive provisions in the third decretal paragraph of the judgment should, however, be deleted, the nature and extent of an injunction, if any, to be rendered, to be determined following a trial.
The judgment herein should be modified on the law as indicated above and plaintiffs’ motion for summary judgment granted to this extent and otherwise denied. The order entered May 6, 1963, vacating defendants ’ notice of examination, should be reversed on the law and the facts and in the exercise of discretion, and the examination of plaintiffs directed.